Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s amendments to the claims filed on 7/19/2021 are deemed sufficient to overcome the previously issued 35 U.S.C. § 112 rejections, now withdrawn. 
	Applicant’s Arguments directed towards the prior art of the record not teachings the amendments filed on 7/19/2021 have been considered, however Examiner has updated the grounds of rejection below as necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “the spindle housing” before establishing antecedent basis for “a spindle housing”. Please amend. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 10, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadaoka (US 8287214) in view of Klein (US 20060052038).
Regarding claim 1, Sadaoka teaches honing machine for honing bores in workpieces, comprising: 
a honing spindle (224) which 
is rotatable about a spindle axis by means of a rotary drive (Col. 15, lines 17-24), 
is drivable in an oscillating manner parallel to the spindle axis by means of a lifting drive (Col. 15, lines 2-10 and 25-32; see moving mechanism 226), and, 
at a tool-side end, has a device for fastening a honing tool arrangement with an expandable honing tool (wherein tool head 212 located on shaft 224 can be expanded or contracted, see Col. 15 lines 1-2 and 57-64), and 
an expanding drive for expanding the honing tool, wherein the expanding drive is connected to the spindle housing and is coupled to a feed rod running in the interior of the honing spindle (Col. 15, lines 1-16; wherein drive forces from servomotors to the tool head operate as expanding forces; see also Col. 16, lines 43-48 and Col. 18, line 65-Col. 19, line 10; see also Figures 18 and 20)
wherein the honing machine comprises a monocoque housing (wherein Figure 8 shows the invention as one continuous body; wherein the invention is compound, see also Col 3, lines 4-14 as well as housing 228), comprising 
a spindle housing portion for receiving the rotary drive (wherein rotational motion is transferred to shaft 224 via gears 223, 225 from main shaft motor 221, see Col. 15, lines 17-24), and 
an expanding system portion for receiving the expanding drive (wherein shafts 266 and 268 are used to expand the tool, see Col. 16 lines 49-53 and 58-62, wherein the shafts 266, 268 receive the driving forces from servomotors 220 and 222, see Col. 18, lines 48-56) , 
wherein the expanding system portion is formed integrally with the spindle housing portion (wherein shafts 224, 266, and 268 are integrally connected with one another via splines; see Col. 18, lines 34-47, wherein the shafts 266, 268 are rotatable about their axes in unison with main shaft 224).
However, Sadaoka does not explicitly teach the details of the structures of the motors, specifically wherein the rotary drive is designed as an electric drive comprising a stator which is mounted fixedly in the monocoque housing, and further comprising a rotor which is mounted on the outer side of the honing spindle and can rotate within the stator; and
the expanding drive is designed as an electric drive comprising a stator of the expanding drive which is mounted fixedly with respect to the monocoque housing, and further comprising a rotor of the expanding drive which is rotatable in relation to the stator of the expanding drive and which is coupled to the feed rod so that a rotation of the rotor of the expanding drive relative to the stator of the expanding drive causes an axial movement of the feed rod parallel to the spindle axis.  
However, from the same or similar field of endeavor, Klein (US 20060052038) discloses an electric motor mounted fixedly within a housing, the electric motor designed as an electric drive comprising a stator mounted fixedly in a housing, and further comprising a rotor which is rotatable both relative to and within the stator (wherein [0022] discloses that a person having ordinary skill in the art is familiar with a linear motor construction and need not necessarily provide an exact description, however linear motors are driving elements which are developed from a normal rotary current electromotor; wherein Figure 4 and [0024] describe electromotor 9 integrated in housing 8, consisting of stator 25 and rotor 26; see also claim 4 reciting that the rotor is borne for rotation within a stator). 
Sadaoka discloses throughout the specification a variety of servomotors and linear motors, including those which incorporate stators, in at least: claim 1, the Abstract, Col. 5 lines 52-63, Col. 6 lines 1-3, Col. 9 lines 23-31 and 49-58, Col. 10 lines 4-7. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Klein into the invention of Sadaoka. Sadaoka not only intimates and suggests linear motors as suitable for honing processes (Col. 10, lines 4-8), but also notes that one would be motivated to use linear motors as linear motors are less subject to errors between a target position and an actual position (Col. 9, 49-58). Klein also discloses that these types of motors require much less components, and are beneficially subjected to much less wear, in paragraph [0032]. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the teachings of the electric motor structure of Klein into the invention of Sadaoka. This modification would be recognized as using a known technique to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Thus, the combination of Sadaoka as modified by Klein teaches the entirety of the claim limitation reciting wherein the rotary drive is designed as an electric drive comprising a stator which is mounted fixedly in the monocoque housing, and further comprising a rotor which is mounted on the outer side of the honing spindle and can rotate within the stator (wherein the rotational driving forces supplied by the elements of Sadaoka are combined with an electric drive comprising a stator and rotor of Klein, disposed within the unitary body of Sadaoka); and
the expanding drive is designed as an electric drive comprising a stator of the expanding drive which is mounted fixedly with respect to the monocoque housing, and further comprising a rotor of the expanding drive which is rotatable in relation to the stator of the expanding drive and which is coupled to the feed rod so that a rotation of the rotor of the expanding drive relative to the stator of the expanding drive causes an axial movement of the feed rod parallel to the spindle axis (wherein the expanding driving forces supplied by the electric motor having a rotor and stator of Klien are within the unitary body of Sadaoka, provided to oscillate the shafts and spindle).  
	Regarding claim 2, all of the limitations recited in claim 1 are rejected by Sadaoka in view of Klein. Modified Sadaoka further teaches wherein the expanding drive is coupled to the feed rod via an expanding transmission, wherein the expanding transmission is accommodated in the expanding system portion (see expansion disclosed in Col 16, lines 43-57; wherein gear sets function to transmit drive forces to the tool head, wherein the drive forces also operate as expanding forces for the tool head, see Col. 15, lines 1-16).  
Regarding claim 3, all of the limitations recited in claim 1 are rejected by Sadaoka in view of Klein. Modified Sadaoka further teaches wherein the monocoque housing is produced as a lightweight component with the use of a lightweight construction material (wherein Col. 10, lines 17-29 disclose that the assembly is lighter and more compact; see also Col. 10, lines 13-16; wherein Sadoaka discloses relevant prior art having a reduced inertial mass and is lightweight in Col. 2, lines 4-15, and in order to overcome the disadvantages of flexing and resonance in said prior art, compensation elements are provided, i.e. that the assembly housing is lightweight).3 45786108;1 Preliminary Amendment Docket No. 304-964 U.S. National Phase of PCT/EP2016/082093  
Regarding claim 7, all of the limitations recited in claim 1 are rejected by Sadaoka in view of Klein. Modified Sadaoka further teaches wherein the lifting drive has a linear motor with a primary part fastened to a stand of the honing machine and a secondary part which is movable linearly in relation to the primary part and is integrated in a carriage carrying the spindle housing (Col. 5, lines 52-63; see also the support part 228, 228a; see also Col. 15, lines 25-32; see also Col. 23, lines 63-67), wherein at least one component of the carriage is designed as a lightweight component (wherein Col. 10, lines 17-29 disclose that the assembly is lighter and more compact; see also Col. 10, lines 13-16; wherein Sadoaka discloses relevant prior art having a reduced inertial mass and is lightweight in Col. 2, lines 4-15, and in order to overcome the disadvantages of flexing and resonance in said prior art, compensation elements are provided, i.e. that the assembly housing is lightweight).  
Regarding claim 10, all of the limitations recited in claim 3 are rejected by Sadaoka in view of Klein. Modified Sadaoka further teaches a lightweight component (wherein Col. 10, lines 17-29 disclose that the assembly is lighter and more compact; see also Col. 10, lines 13-16; wherein Sadoaka discloses relevant prior art having a reduced inertial mass and is lightweight in Col. 2, lines 4-15, and in order to overcome the disadvantages of flexing and resonance in said prior art, compensation elements are provided, i.e. that the assembly housing is lightweight).
However, modified Sadaoka does not explicitly disclose at least one through channel is formed in a component, said through channel leading from an input opening to an output opening, and through which through channel a flowable medium or at least one line is conducted or can be conducted.  
However, from the same or similar field of endeavor, Klein teaches at least one through channel is formed in a lightweight component, said through channel leading from an input opening to an output opening, and through which through channel a flowable medium or at least one line is conducted or can be conducted (wherein [0024] discloses that sleeve has a cooling channel 38 which is supplied with coolant via the coolant delivery line 39. The coolant discharge is not shown: it is disposed on the opposite side).  
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further implement the cooling features of Klein into Sadaoka. This modification would be recognized as applying a known technique, i.e. cooling channels, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Regarding claim 11, all of the limitations recited in claim 1 are rejected by Sadaoka in view of Klein. Modified Sadaoka further teaches wherein the honing machine is a vertical honing machine with a vertically oriented honing spindle (Col 8, lines 40-45 and 64-67).
Regarding claim 13, all of the limitations recited in claim 7 are rejected by Sadaoka in view of Klein. Modified Sadaoka further teaches wherein the at least one component of the carriage comprises a carriage plate (please refer to housing support 228a, 228b; wherein Col. 10, lines 17-29 disclose that the assembly is lighter and more compact; see also Col. 10, lines 13-16; wherein Sadoaka discloses relevant prior art having a reduced inertial mass and is lightweight in Col. 2, lines 4-15, and in order to overcome the disadvantages of flexing and resonance in said prior art, compensation elements are provided, i.e. that the assembly housing is lightweight; wherein Col. 10,lines 10-16 disclose the support unit has a low weight).
Claim 4-6, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadaoka (US 8287214) in view of Klein (US 20060052038), and in further view of Pelletier (US 20140345897).
Regarding claim 4, all of the limitations recited in claim 3 are rejected by Sadaoka in view of Klein. However, modified Sadaoka does not explicitly teach wherein the lightweight construction material comprises a fiber composite material selected from the group consisting of a carbon fiber reinforced plastic and a glass reinforced plastic.  
However, from the same or similar field of endeavor, Pelletier teaches a composite material for a spindle and housing selected for desired characteristics, including composite materials using carbon fiber, glass fiber, combined with matrices such as thermoplastic polymers, thermoset polymers, co polymers, metals, ceramics, etc. (See [0025]; see also [0016], [0017], [0028], [0029], [0035], [0039], [0044], [0046]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a material which is reinforced by fibers into a matrix of thermoplastic polymers, as disclosed by Pelletier, into the invention of Sadaoka. 
One would be motivated to do so in order to achieve more desirable characteristics, including: improved spindle strength, reduced weight, reduced thermal expansion and fatigue resistance of the spindle, and improved spindle stiffness [0046], goals which are shared with Sadaoka (Col. 3, lines 4-14 and Col. 13, lines 20-32, 36-41). One having ordinary skill in the art would have found it obvious to analyze the design and engineering composite materials to optimize spindle performance results based off of the material selected [0044]. The convergence of all the characteristics or variables can be calculated to a unique solution, and the best composite material for each the spindle and the housing for a specific application can be found and applied [0028]. The material as disclosed by Pelletier can be chosen to improve damping quality of the spindle to reduce undesired self-amplifying effects [0039], which is also recognized as a disadvantage within Sadaoka (Col. 2, lines 10-23). Thus, this modification would also be recognized as applying a known technique, i.e. a specific material for desired characteristics, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Regarding claim 5, all of the limitations recited in claim 1 are rejected by Sadaoka in view of Klein. Modified Sadaoka further teaches wherein, in addition to the monocoque housing, at least one further component of the honing machine, which component is movable together with the honing spindle (Col. 15, lines 49-56; Col. 19, lines 43-50; see also multiple elements in Figure 18).
However, modified Sadaoka does not explicitly teach that the additional component is produced as a lightweight component with the use of a lightweight construction material, in particular a fiber composite material.  
However, from the same or similar field of endeavor, Pelletier teaches a composite material for a spindle and housing selected for desired characteristics, including composite materials using carbon fiber, glass fiber, combined with matrices such as thermoplastic polymers, thermoset polymers, co polymers, metals, ceramics, etc. (See [0025]; see also [0016], [0017], [0028], [0029], [0039], [0044], [0046]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a material which is reinforced by fibers into a matrix of thermoplastic polymers, as disclosed by Pelletier, into the invention of Sadaoka. 
One would be motivated to do so in order to achieve more desirable characteristics, including: improved spindle strength, reduced weight, reduced thermal expansion and fatigue resistance of the spindle, and improved spindle stiffness [0046], goals which are shared with Sadaoka (Col. 3, lines 4-14 and Col. 13, lines 20-32, 36-41). One having ordinary skill in the art would have found it obvious to analyze the design and engineering composite materials to optimize performance results based off of the material selected [0044]. The convergence of all the characteristics or variables can be calculated to a unique solution, and the best composite material for each the spindle and the housing for a specific application can be found and applied [0028]. The material as disclosed by Pelletier can be chosen to improve damping quality of the spindle to reduce undesired self-amplifying effects [0039], which is also recognized as a disadvantage within Sadaoka (Col. 2, lines 10-23). Thus, this modification would also be recognized as applying a known technique, i.e. a specific material for desired characteristics, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Regarding claim 6, all of the limitations recited in claim 4 are rejected by Sadaoka in view of Klein and Pelletier. Modified Sadaoka further teaches wherein the lightweight component produced with the use of the fiber composite material has a core of low mass density which is surrounded by a casing of the fiber composite material, wherein the core preferably substantially consists of a pressure-stable lightweight material in which cavities are enclosed (wherein [0035] discloses that deflections are reduced when in use, wherein [0039] discloses composite materials such as carbon fiber reinforcements for increased stiffness; see also [0018] regarding the application of Hooke’s law for the matrix, taking into account the forces; see also [0044] disclosing percentages and ratios of material, i.e. therein providing gaps and encasements; wherein the fibers are contained within a matrix).  
Regarding claim 8, all of the limitations recited in claim 7 are rejected by Sadaoka in view of Klein. However, modified Sadaoka does not explicitly teach wherein the lightweight component is produced with the use of a close-to- final-shape production method which comprises at least one of the following steps: laminating; foaming; 3D printing.4 45786108;1 Preliminary Amendment Docket No. 304-964 U.S. National Phase of PCT/EP2016/082093  
Regarding claim 12, all of the limitations recited in claim 3 are rejected by Sadaoka in view of Klein. However, modified Sadaoka does not explicitly teach wherein the lightweight construction material is selected from the group consisting of a carbon fiber reinforced plastic, a glass reinforced plastic, aluminum, and an aluminum alloy.
However, from the same or similar field of endeavor, Pelletier teaches a composite material for a spindle and housing selected for desired characteristics, including composite materials using carbon fiber, glass fiber, combined with matrices such as thermoplastic polymers, thermoset polymers, co polymers, metals, ceramics, etc. (See [0025]; see also [0016], [0017], [0028], [0029], [0035], [0039], [0044], [0046]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a material which is reinforced by fibers into a matrix of thermoplastic polymers, as disclosed by Pelletier, into the invention of Sadaoka. 
One would be motivated to do so in order to achieve more desirable characteristics, including: improved spindle strength, reduced weight, reduced thermal expansion and fatigue resistance of the spindle, and improved spindle stiffness [0046], goals which are shared with Sadaoka (Col. 3, lines 4-14 and Col. 13, lines 20-32, 36-41). One having ordinary skill in the art would have found it obvious to analyze the design and engineering composite materials to optimize spindle performance results based off of the material selected [0044]. The convergence of all the characteristics or variables can be calculated to a unique solution, and the best composite material for each the spindle and the housing for a specific application can be found and applied [0028]. The material as disclosed by Pelletier can be chosen to improve damping quality of the spindle to reduce undesired self-amplifying effects [0039], which is also recognized as a disadvantage within Sadaoka (Col. 2, lines 10-23). Thus, this modification would also be recognized as applying a known technique, i.e. a specific material for desired characteristics, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.

Claim 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadaoka (US 8287214) in view of Klein (US 20060052038), and in further view of Hyatt (US 20010034196).
Regarding claim 9, all of the limitations recited in claim 3 are rejected by Sadaoka in view of Klein. However, modified Sadaoka does not explicitly teach wherein the lightweight component has an insert part which is not composed of a lightweight construction material at at least one connecting point for connecting the lightweight component to another component, wherein the insert part is preferably substantially composed of steel, aluminum, magnesium, brass or titanium.  
However, from the same or similar field of endeavor, Hyatt teaches a cap which may comprise a rigid steel while jacket comprises an alternate polymer or composite [0054], or wherein the body may comprise steel or aluminum [0055]. 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hyatt into the invention of Sadaoka. One would be motivated to do so in order to provide an apparatus having appropriate thicknesses, while simultaneously achieving good stiffness rations and sealing characteristics [0054]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Regler (US 9931727), see Abstract and electric motor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723